KAHN, Judge.
We find no error in the trial court’s determination that appellee was entitled to indemnity from appellant under the facts of this case. See Ryan Stevedoring Co. v. Pan-Atlantic Steamship Corp., 350 U.S. 124, 76 S.Ct. 232, 100 L.Ed. 133 (1956); Oglebay Norton Co. v. CSX Corp., 788 F.2d 361, 365-366 (6th Cir.1986) (warranty of workmanlike performance runs from dockowner to shipowner; shipowner’s negligence did not prevent recovery under theory of indemnity where conduct did not prevent or seriously hamper contractor’s performance of its duty in accordance with its warranty of workmanlike service), cert. denied, 479 U.S. 849, 107 S.Ct. 173, 93 L.Ed.2d 109 (1986); Sims v. Chesapeake & Ohio Railway Co., 520 F.2d 556, 561 (6th Cir.1975) (“The nature of the services performed by the wharfinger determines the extent of this warranty”).
MINER and ALLEN, JJ., concur.